Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 12/17/2020.
Claims 1-4, 6, 10-11, 14 and 16 are pending.
Claims 1 and 16 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 6 and 16 recite “dynamics of synchronous machines” and it is not clear as to the meaning of what dynamic means in regards to synchronous machines.
Claim 1, 6 and 16 recites the limitation "dynamics of synchronous generators" and then “dynamics of synchronous machines” in line 7 and then line 11.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the applicant is referring to the same thing as machines is the claimed generator.  Will be interpreted as generator.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 10-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (US 2015/0108761) in view of Rivas et al. (US 2009/0278352).

Re claim 1, Bala teaches (Figures 1-3) a system to control a doubly-fed induction generator (DFIG) having a rotor shaft (Fig. 4; rotor circuit; para 26), a stator winding (Fig. 4; stator circuit; para 26), and a rotor winding that is connected to a grid (220, para 27), comprising:

a rotor-side converter RS-VSG that is controlled to generate a voltage having a frequency equal to a difference between a frequency of the voltage generated in the stator winding and a speed of the rotor shaft for the rotor winding according to the dynamics of synchronous machines.
Rivas teaches (Figure 1-4 and 8) a DFIG (205) that is controlled to generate a voltage in the stator winding with a frequency synchronized with the grid via regulating a net real power (para 57-60) and a net reactive power of the DFIG exchanged with the grid according to the frequency dynamics and voltage dynamics of a synchronous generator (para 57-60); and 
a rotor-side converter RS-VSG (222, para 57-60) that is controlled to generate a voltage having a frequency equal to a difference between a frequency of the voltage generated in the stator winding (para 125) and a speed of the rotor shaft for the rotor winding according to the dynamics of synchronous machines (Fig. 8; para 125).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Bala with the system of Rivas to control the power and pitch (see Rivas; para 21).

Re claim 2, Bala in view of Rivas teaches the system as claimed in claim 1, further comprising a grid-side converter GS-VSM (see Rivas; Fig. 3; 225) that is connected to the rotor-side converter RS-VSG through a DC bus and to the stator winding and the grid (see Rivas; para 47).

Re claim 3, Bala in view of Rivas teaches the system as claimed in claim 2, wherein a real power drawn by the GS-VSM is controlled through regulating a voltage of the DC bus (see Rivas; para 47).

Re claim 4, Bala in view of Rivas teaches the system as claimed in claim 2, wherein a reactive power drawn by the grid-side converter GS-VSM is controlled to be around zero in the steady state (see Rivas; para 62).

Re claim 6, Bala in view of Rivas teaches the system as claimed in claim 2, wherein the grid-side converter GS-VSM is controlled to synchronize with the grid (see Rivas; para 51), according to the dynamics of synchronous machines, without using a dedicated synchronization unit (see Rivas; para 51)

Re claim 10, Bala in view of Rivas teaches the system as claimed in claim 2, wherein the grid-side converter GS-VSM adopts a first virtual impedance to generate a virtual current according to a difference between a voltage of the grid-side converter GS-VSM on the grid side and a grid voltage to bring the grid-side converter GS-VSM in synchronization with the grid (see Rivas; para 51).

Re claim 11, Bala in view of Rivas teaches the system as claimed in claim 1, wherein the RS-VSG adopts a second virtual impedance to generate a second virtual current according to a difference between the
voltage generated in the stator winding and a grid voltage to bring the DFIG in synchronization with the grid (see Rivas; para 51).

Re claim 16, Bala teaches (Figure 1-3) a method to control a doubly-fed induction generator (DFIG) rotor shaft (Fig. 4; rotor circuit; para 26), a stator winding (Fig. 4; stator circuit; para 26), and a rotor winding that is connected to a grid (220, para 27), the method comprises the steps of:

feeding the rotor voltage to the rotor winding of the DFIG; and
controlling the DFIG so that the voltage generated in the stator winding has a frequency synchronized with the grid via regulating a net real power and a net reactive power of the DFIG exchanged with the grid according to the frequency dynamics and voltage dynamics of a synchronous generator. 
Rivas teaches (Figures 1-4) generating a rotor voltage having a frequency equal to a difference between a frequency of a voltage generated in the stator winding and a speed of the rotor shaft according to the dynamics of synchronous machines (para 47);
feeding the rotor voltage to the rotor winding of the DFIG (para 47); and
controlling the DFIG so that the voltage generated in the stator winding (para 125) has a frequency synchronized with the grid via regulating a net real power and a net reactive power of the DFIG exchanged with the grid according to the frequency dynamics and voltage dynamics of a synchronous generator (para 125). 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Bala with the system of Rivas to control the power and pitch (see Rivas; para 21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846          
/KAWING CHAN/Primary Examiner, Art Unit 2846